Citation Nr: 0603863	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  04-38 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the residuals of colon 
cancer.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran and Observer


ATTORNEY FOR THE BOARD

S. Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2004, a statement of the case was issued in September 2004 
and a substantive appeal was received in November 2004.  The 
veteran testified at a Board video conference hearing in June 
2005.  The Board notes that at the hearing the veteran 
clarified that he was not raising a claim for entitlement to 
service connection for colon cancer based on exposure to 
Agent Orange.  

This matter was remanded to the RO by the Board in August 
2005 for additional development, including affording him a VA 
medical examination.  All of the actions sought by the Board 
appear to have been completed to the extent possible and 
neither the veteran nor his representative contends 
otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  As the requested actions have been accomplished, the 
case is again before the Board for appellate consideration.


FINDING OF FACT

Any dysentery noted during the veteran's active duty service 
was acute in nature and did not cause the veteran's colon 
cancer, which was not manifest for many years after service.  


CONCLUSION OF LAW

Colon cancer was not incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances. VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for the benefits sought on appeal.  The February 2003 VA 
letter, issued prior to the appealed rating decision, 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Also, the Board notes that the letter implicitly notified the 
veteran that he should submit any pertinent evidence in his 
possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communications was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulations.  The record includes service medical 
records, private medical records, and VA medical records.  As 
the veteran has been afforded a VA examination, the Board 
finds that the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  The Board also finds that no additional pertinent 
evidence has been identified by the veteran, and that no 
further action is necessary to assist the veteran with the 
claim.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
such malignant tumors as colon cancer, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

The veteran's essential contention regarding his colon cancer 
is that it is etiologically related to the dysentery noted in 
service in 1959.  The veteran's service medical records show 
that he was diagnosed with amoebic dysentery in 1959.  His 
April 1961 annual physical examination report shows that the 
veteran expressly denied indigestion, stomach, or intestinal 
problems and none were found on examination.  The examiner 
noted the 1959 incident of amoebic dysentery and stated that 
the veteran was cured from the disease with no sequelae.  
Additionally, the veteran's remaining annual examinations 
during service, including his February 1971 retirement 
examination, show that on examination, his abdomen, viscera, 
anus, and rectum were all clinically normal.  

Post-service evidence shows that the veteran was first found 
to have an adenocarcinoma of the colon in October 1989, 
following complaints of rectal bleeding.  He underwent a 
proctectomy and closure of the perineal site in November 1989 
and has been routinely examined for colon polyps since.

The veteran underwent a VA examination in September 2005.  
The examination report shows that the examining physician 
reviewed the veteran's service medical records and noted the 
1959 diagnosis of amoebic dysentery.  The veteran reported 
that he was initially diagnosed with colon cancer in 1989.  
The examiner stated that amoebic dysentery is not a risk 
factor for colon cancer, nor has it been shown to lead to 
colon cancer.  She also reported that there was no data that 
perforation, specifically, which lead to colon cancer.  She 
indicated that the veteran appeared to have a self-limited 
episode of amoebic dysentery in the military in 1959.  She 
further noted that it was less likely than 50% likely that 
his colon cancer was related to his active duty service 
directly and specifically related to his amoebic dysentery.  

In this case, the Board is aware that the veteran suffered 
from amoebic dysentery during active duty service in 1959 and 
has a current diagnosis of colon cancer.  However, the in-
service incident of dysentery does not appear to be 
etiologically related to his colon cancer. 

In this regard, the Board notes that the examiner who 
conducted the September 2005 VA examination felt that amoebic 
dysentery is not a risk factor for colon cancer, nor has it 
been shown to lead to colon cancer.  This conclusion was 
based on a claims file review, and there are no contrary 
medical opinions of record.  

The Board also notes that the veteran's colon cancer was not 
shown within the presumptive 1-year period set forth in 
38 C.F.R. §§ 3.307 and 3.309.  Rather, there was a gap of 
over eighteen years between his separation from service and 
the initial diagnosis of colon cancer, and this lapse in time 
also runs counter to his contention that current colon cancer 
is etiologically related to service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint after service can be 
considered along with other factors in the analysis of a 
service connection claim).  

As such, there is no medical evidence indicating that the 
veteran's colon cancer was incurred in or aggravated by 
service or first manifest within one year thereafter.  
Indeed, the only evidence of record supporting the veteran's 
claim is his own lay opinion, as indicated in his June 2005 
hearing testimony.  The veteran, however, has not been shown 
to possess the requisite medical training or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996). 

Overall, the preponderance of the evidence is against the 
claim for service connection for colon cancer, and this claim 
must be denied.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for colon cancer is denied. 



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


